                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:06-cr-00151-FDW-DCK
 UNITED STATES OF AMERICA,                        )
                                                  )
 vs.                                              )
                                                  )
 (3) MICHAEL ATTILIO MANGARELLA,                  )              NOTICE of HEARING
                                                  )
         Defendant.                               )
                                                  )

        THIS MATTER is before the Court sua sponte. In light of the Government’s Response to

Defendant’s Motion for Reconsideration (Doc. Nos. 693, 700), it appears to the Court the

Government has taken a materially inconsistent position on this motion relative to its position on

similar motions. Accordingly, the parties are to TAKE NOTICE that a telephonic hearing will

take place on Wednesday, August 5, 2020 at 4:00pm. The Court DIRECTS the United States

Attorney for the Western District of North Carolina, or his specifically-designated Assistant United

States Attorney with policymaking authority, to represent the Government’s position.

        Specifics such as dial-in number will be distributed in a forthcoming email to the parties.

        IT IS SO ORDERED.


                                     Signed: August 4, 2020




                                                  1



       Case 3:06-cr-00151-FDW-DCK Document 703 Filed 08/04/20 Page 1 of 1
